Title: Editorial Note
From: 
To: 


       On 25 July 1768 the legally qualified voters of Rowley’s West Parish met to determine how the parish would dispose of its old meetinghouse and erect a new one on a different plot. Following the procedure prescribed for town meetings, they first chose a moderator, Deacon Richard Thurston. Before the meeting could proceed further, however, someone questioned the qualifications for voting of one Abel Plummer. By statute in such cases, the moderator was required to rule on Plummer’s qualifications, basing his decision on the current assessors’ valuation. That docu­ment listed Plummer’s estate at only £18 16s., which was less than the statutory minimum of £20. Thurston apparently allowed Plummer to vote anyway, at least in an initial show of hands on one of the five questions before the meeting. Unable to determine the result in the question, Thurston called for a “poll,” which Adams’ minutes, set out below, suggest was conducted like a modern parliamentary “division”: all the voters left the meeting house, re-entering it by one of two doors, according to their votes.
       Plummer apparently participated in the poll, but it is not clear whether or not Thurston counted him. In any event, according to witnesses, Plummer’s vote had not been necessary to a result on the question before the meeting. This was apparently the basis of Thurston’s defense in a qui tam action of debt brought by Asa Pingry of Rowley on the statute levying a penalty against a moderator who permitted an unqualified voter “to give his voice” in the meeting. If the vote was not necessary, Thurston contended, the moderator could not be said to have permitted the voter to participate within the meaning of the statute. Whatever the weakness of this contention as an exercise in statutory construction, it appears to have had jury appeal. Pingry did take a verdict in the Salem Inferior Court in December 1768, but Thurston, with Adams of counsel, won both the appeal at the Ipswich Superior Court in June 1769 and the action of review at Salem in November 1771. Adams’ minutes seem to date from the latter action, in which Daniel Farnham was of counsel with him. John Lowell represented Pingry.
      